Case 3:18-cv-05267-RBL Document 22-21 Filed 12/04/18 Page 1 of 4

Exhibit 18
nN WD

oo

10
11
{2
13
14
15
16
17
18
19
20
21
ou
23
24
Zo
26
27

 

 

Case 3:18-cv-05267-RBL Document 22-21 Filed 12/04/18 Page 2 of 4

The Honorable Ronald B. Leighton

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA

ANDRE THOMPSON, a single man; and
BRYSON CHAPLIN, a single man,

Plaintiffs,
V.

CITY OF OLYMPIA, a municipal
corporation and local government entity;
and RYAN DONALD and "JANE DOE"
DONALD, individually and the marital
community comprised thereof,

Defendants.

 

 

No. 3:18-cv-05267-RBL

DECLARATION OF
BRYSON CHAPLIN

I, BRYSON CHAPLIN, declare under penalty of perjury under the laws of the
state of Delaware that the foregoing is true and correct.

1. lam over the age of eighteen and am competent to testify to the matters herein and

make this declaration under penalty of perjury under the laws of the State of

Washington.

2. On May 21, 2015, I got caught stealing beer at Safeway, located near Cooper Point

Road in Olympia Washington.

DECLARATION OF - I
3:18-cv-05267-RBL

 
BR WwW N

Co Oo ND MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

26
27

 

 

Case 3:18-cv-05267-RBL Document 22-21 Filed 12/04/18 Page 3 of 4

10.

11.

12.

£3,

14.

13.

16.

17.

18.

After running from security, my brother, Andre Thompson, and I were walking
north on Cooper Point Road on the shoulder of the southbound lane. We were
heading home.

I remember seeing a car and a light, but I didn’t think it was the police.

Then I remember my brother saying, “Let’s go,” as he started running. I too ran in
that direction.

Then I remember hearing multiple gunshots and running towards the woods.

I remember my brother falling and running again.

I remember running in the woods, hearing sirens and seeing lights.

Then I remember running back towards the house.

I remember my brother running in front of me; him running out of the woods
towards the road; me jumping out of the woods after my brother; then me falling to
the ground.

I didn’t hear anyone yelling at us to stop. To get on the ground.

I didn’t see a police officer.

I just remember running, then falling. I don’t remember anything after that.

I never crouched in the bushes as Officer Donald testified.

I never raised my skateboard above my head and walked towards Officer Donald as
he testified.

I never attempted to strike Officer Donald with my skateboard before I was shot.

I don’t remember the police contacting me at the hospital or trying to speak to me.

All I remember is running and getting shot.

BRYSON CHAPLIN - 2
3:18-cv-05267-RBL

 
o Oo NN DO Wn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

26
2)

 

 

Case 3:18-cv-05267-RBL Document 22-21 Filed 12/04/18 Page 4 of 4

DATED this od of December, 2018, at PadlesabicDestiveon

:
ff

Ny po

ae CHAPLIN” (/

 

BRYSON CHAPLIN - 3
3:18-cv-05267-RBL

 
